Opinion issued January 12, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00928-CR
———————————
in re elmer robinson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Elmer Robinson, has filed a pro se petition for writ of mandamus, complaining
that the trial court has not timely acted on his post-conviction request for
appointment of counsel to pursue forensic DNA testing.[1]   We deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator was convicted of
aggravated assault with a deadly weapon in the underlying case of State v. Robinson, No. 969,154, in the
248th District Court of Harris County, Texas. 
This Court affirmed relator’s conviction.  See
Robinson v. State, No.
01-04-00717-CR, 2008 WL 2340384, at *7 (Tex. App.—Houston [1st Dist.] June 5,
2008, no pet.) (mem. op., not designated for publication).